DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered. Claims 1-3, 5-11, 20, and 22-29 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 20, 22-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US Patent No. US 10687832) in view of Chermomorsky et al. (US Pub No. US2014/0378873) and in the view of Shimizu et al (US Pub No. US2015/0342625).
Regarding claim 1, Stigall teaches an intraluminal ultrasound device (Figure 1, element 10, see column 4 (lines 25-37)), comprising: 
a flexible elongate member configured to be inserted into a lumen of a patient (Figure 1, element 12, see column 4 line 58 to column 5 line 4), the flexible elongate member comprising a proximal portion and a distal portion (Figure 1, element 12, see column 4 (lines 25-37), ex:  the catheter system 10 of the invention generally comprises a multi-component, tubular body 12 having a proximal region 14 and a distal region 15.); 
an ultrasound imaging assembly disposed at the distal portion of the flexible elongate member and configured to obtain imaging data while positioned within the lumen of the patient (Figure 1, element 205, see column 4, lines (25-37) and column 5, lines (16-29), ex: The distal region 15 of the tubular body 12 may include one or more imaging elements 205. When completely surrounding the tubular body 12, the imaging elements 205 provide for circumferential imaging of the body lumen.). 
a radiating member disposed at the distal portion of the flexible elongate member and mechanically and acoustically coupled to an ultrasound transducer positioned (see column 6 line 44 to column 7 line 3 and column 8, lines 8-24; ex: the radiating member is in communication with a remote transducer which is connected to the radiating member via wire) wherein the radiating member configured to transmit ultrasound energy from the ultrasound transducer within the lumen of the patient to apply an ultrasound therapy (column 8, lines 8-24; Ultrasound radiating members of the ultrasound assembly 42 may include any apparatus capable of producing ultrasonic energy for therapeutic purposes)
However, Stigall fails to explicitly teach a radiating member mechanically and acoustically coupled to an ultrasound transducer positioned outside of the patient; wherein the radiating member is coaxially disposed around an exterior of the flexible elongate member along a longitudinal axis of the flexible elongate members adjacent to the imaging assembly, and the radiating member is not an ultrasound element that generates ultrasound energy. 
 Chermomorsky, in the same field of endeavor, teaches a radiating member mechanically and acoustically coupled to an ultrasound transducer positioned outside of the patient (figure 6, paragraph 0053;  A LFUS generator 614 may be coupled to the catheter or trocar 612, for the delivery of acoustic energy through a suitable waveguide. The catheter or trocar 612 may define openings 617 through which at least the LFUS energy may be delivered to the nasopharyngeal cavity 616.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall to incorporate the teachings of Chermomorsky to replace the remote ultrasound transducer with an external ultrasound transducer positioned outside of the patient and coupled to the radiating member. This modification will help in delivering ultrasound energy through a suitable waveguide as taught within Chermomorsky in paragraph 0053.
However, Stigall in the view of Chermomorsky fails to explicitly teach wherein the radiating member is coaxially disposed around an exterior of the flexible elongate member along a longitudinal axis of the flexible elongate members adjacent to the imaging assembly, and the radiating member is not an ultrasound element that generates ultrasound energy.
Shimizu, in the same field of endeavor, teaches wherein the radiating member is coaxially disposed around an exterior of the flexible elongate member along a longitudinal axis of the flexible elongate members adjacent to the imaging assembly, and the radiating member is not an ultrasound element that generates ultrasound energy (figure 7, paragraph 0088; the ultrasonic vibration can be transmitted by the transmission member 260 in the longitudinal direction of the main body section 20, so that the ultrasonic vibration can be oscillated from an arbitrary position in the longitudinal direction of the main body section 20. since the transmission member 260 is composed of a metallic member wound around the main body section 20, the ultrasonic vibration can be favorably transmitted through the transmission member 260).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall  in the view of Chermomorsky to incorporate the teachings of Shimizu to provide radiating member is coaxially disposed around an exterior of the flexible elongate member along a longitudinal axis of the flexible elongate members adjacent to the imaging assembly. This modification will help in transmitting the ultrasonic vibration in a longitudinal direction of the main body section as taught within Shimizu in paragraph 0088.

Regarding claim 2, Stigall teaches the device of claim 1, wherein the ultrasound imaging assembly comprises at least one of circumferential transducer array, a planar transducer array, or a rotating transducer (see column 20, lines 24-40, ex: it is also envisioned that the imaging element may be a rotating transducer.)

Regarding claim 3, Stigall teaches the device of claim 1, wherein the ultrasound imaging assembly is configured to emit ultrasound energy at a frequency range between 10 MHz and 70 MHz (see column 20, lines 41-55). 

Regarding claim 5, Stigall teaches the device of claim 1, wherein the radiating member is configured to emit ultrasound energy at a frequency range between 20 KHz and 5 MHz (see column 10, lines 7-14).

Regarding claim 6, Stigall teaches the device of claim 1, however, fails to explicitly teach wherein the radiating member which is not an ultrasound element that generates ultrasound energy comprises a circumferential band configured to emit the ultrasound energy.
Shimizu, in the same field of endeavor, teaches the radiating member which is not an ultrasound element that generates ultrasound energy comprises a circumferential band configured to emit the ultrasound energy (figure 7, paragraph 0088; the ultrasonic vibration can be transmitted by the transmission member 260 in the longitudinal direction of the main body section 20, so that the ultrasonic vibration can be oscillated from an arbitrary position in the longitudinal direction of the main body section 20. since the transmission member 260 is composed of a metallic member wound around the main body section 20, the ultrasonic vibration can be favorably transmitted through the transmission member 260).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall  in the view of Chermomorsky to incorporate the teachings of Shimizu to provide radiating member which is not an ultrasound element that generates ultrasound energy comprises a circumferential band configured to emit the ultrasound energy. This modification will help in transmitting the ultrasonic vibration in a longitudinal direction of the main body section as taught within Shimizu in paragraph 0088.

Regarding claim 7, Stigall teaches the device of claim 6, however, fails to explicitly teach wherein the radiating member which is not an ultrasound element that generates ultrasound energy comprises a plurality of circumferential bands spaced apart along a longitudinal axis of the flexible elongate member.
Shimizu, in the same field of endeavor, teaches the radiating member which is not an ultrasound element that generates ultrasound energy comprises a plurality of circumferential bands spaced apart along a longitudinal axis of the flexible elongate member (figure 7, paragraph 0088; the ultrasonic vibration can be transmitted by the transmission member 260 in the longitudinal direction of the main body section 20, so that the ultrasonic vibration can be oscillated from an arbitrary position in the longitudinal direction of the main body section 20. since the transmission member 260 is composed of a metallic member wound around the main body section 20, the ultrasonic vibration can be favorably transmitted through the transmission member 260).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall  in the view of Chermomorsky to incorporate the teachings of Shimizu to provide radiating member which is not an ultrasound element that generates ultrasound energy comprises a plurality of circumferential bands spaced apart along a longitudinal axis of the flexible elongate member. This modification will help in transmitting the ultrasonic vibration in a longitudinal direction of the main body section as taught within Shimizu in paragraph 0088.

Regarding claim 20, Stigall teaches an intraluminal ultrasound device, comprising (Figure 1, element 10, see column 4 (lines 25-37)): 
a flexible elongate member configured to be inserted into a lumen of a patient (Figure 1, element 12, see column 4 line 58 to column 5 line 4), the flexible elongate member comprising a proximal portion and a distal portion (Figure 1, element 12, see column 4 (lines 25-37), ex:  the catheter system 10 of the invention generally comprises a multi-component, tubular body 12 having a proximal region 14 and a distal region 15.);
 an ultrasound imaging assembly disposed at the distal portion of the flexible elongate member and configured to obtain imaging data while positioned within the lumen of the patient (Figure 1, element 205, see column 4, lines (25-37) and column 5, lines (16-29), ex: The distal region 15 of the tubular body 12 may include one or more imaging elements 205. When completely surrounding the tubular body 12, the imaging elements 205 provide for circumferential imaging of the body lumen.); 
a radiating member mechanically and acoustically coupled to the ultrasound transducer (see column 6 line 44 to column 7 line 3 and column 8, lines 8-24; ex: the radiating member is in communication with a remote transducer which is connected to the radiating member via wire); wherein the radiating member configured to transmit ultrasound energy received from the ultrasound transducer positioned outside of the patient within the lumen of the patient to apply an ultrasound therapy (column 8, lines 8-24; Ultrasound radiating members of the ultrasound assembly 42 may include any apparatus capable of producing ultrasonic energy for therapeutic purposes)
However, Stigall fails to explicitly teach an ultrasound transducer positioned outside of the patient; a radiating member which is not an ultrasound element that generates ultrasound energy and which is disposed at the distal portion of the flexible elongate member around the flexible elongate member and mechanically and acoustically coupled to the ultrasound transducer positioned outside the patient; wherein the radiating member configured to transmit ultrasound energy received from the ultrasound transducer positioned outside of the patient.
Chermomorsky, in the same field of endeavor, teaches an ultrasound transducer positioned outside of the patient; a radiating member mechanically and acoustically coupled to the ultrasound transducer positioned outside the patient wherein the radiating member configured to transmit ultrasound energy received from the ultrasound transducer positioned outside of the patient. (figure 6, paragraph 0053;  A LFUS generator 614 may be coupled to the catheter or trocar 612, for the delivery of acoustic energy through a suitable waveguide. The catheter or trocar 612 may define openings 617 through which at least the LFUS energy may be delivered to the nasopharyngeal cavity 616.). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall to incorporate the teachings of Chermomorsky to replace the remote ultrasound transducer with an external ultrasound transducer positioned outside of the patient connected to the radiating member. This modification will help in delivering ultrasound energy through a suitable waveguide as taught within Chermomorsky in paragraph 0053.
However, Stigall in the view of Chermomorsky fails to explicitly teach wherein the radiating member which is not an ultrasound element that generates ultrasound energy and which is disposed at the distal portion of the flexible elongate member around the flexible elongate member.
Shimizu, in the same field of endeavor, teaches wherein the radiating member is which is not an ultrasound element that generates ultrasound energy and which is disposed at the distal portion of the flexible elongate member around the flexible elongate member
(figure 7, paragraph 0088; the ultrasonic vibration can be transmitted by the transmission member 260 in the longitudinal direction of the main body section 20, so that the ultrasonic vibration can be oscillated from an arbitrary position in the longitudinal direction of the main body section 20. since the transmission member 260 is composed of a metallic member wound around the main body section 20, the ultrasonic vibration can be favorably transmitted through the transmission member 260).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall  in the view of Chermomorsky to incorporate the teachings of Shimizu to provide radiating member is disposed at the distal portion of the flexible elongate member around the flexible elongate member. This modification will help in transmitting the ultrasonic vibration in a longitudinal direction of the main body section as taught within Shimizu in paragraph 0088.

Regarding claim 22, Stigall teaches the intraluminal ultrasound device of claim 1, however fails to explicitly teach wherein the radiating member which is coaxially disposed around the flexible elongate member is made of stainless steel, nitinol, or aluminum.
Shimizu, in the same field of endeavor, teaches wherein the radiating member which is coaxially disposed around the flexible elongate member is made of stainless steel, nitinol, or aluminum (paragraph 0087; the material constituting the transmission member 260 is not particularly restricted so long as it can transmit ultrasonic vibrations. For efficient transmission of ultrasonic vibrations, however, a metallic material is used. As the metallic material, there is preferably used a material having a low internal damping factor, such as iron, stainless steel, aluminum, duralumin, titanium, and copper.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall  in the view of Chermomorsky to incorporate the teachings of Shimizu to provide radiating member which is coaxially disposed around the flexible elongate member is made of stainless steel, nitinol, or aluminum. This modification will result in efficient transmission of ultrasonic vibrations as taught within Shimizu in paragraph 0087.

Regarding claim 23, Stigall teaches the intraluminal ultrasound device of claim 20, however fails to explicitly teach wherein the radiating member which is disposed at the distal portion of the flexible elongate member around the flexible elongate member is made of stainless steel, nitinol, or aluminum.
Shimizu, in the same field of endeavor, teaches wherein the radiating member which is coaxially disposed around the flexible elongate member is made of stainless steel, nitinol, or aluminum (paragraph 0087; the material constituting the transmission member 260 is not particularly restricted so long as it can transmit ultrasonic vibrations. For efficient transmission of ultrasonic vibrations, however, a metallic material is used. As the metallic material, there is preferably used a material having a low internal damping factor, such as iron, stainless steel, aluminum, duralumin, titanium, and copper.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall  in the view of Chermomorsky to incorporate the teachings of Shimizu to provide radiating member which is coaxially disposed around the flexible elongate member is made of stainless steel, nitinol, or aluminum. This modification will result in efficient transmission of ultrasonic vibrations as taught within Shimizu in paragraph 0087.

Regarding claim 28, Stigall teaches the intraluminal ultrasound device of claim 20, however fails to explicitly teach wherein the radiating member which is not an ultrasound element that generates ultrasound energy comprises a plurality of annular bands disposed around the flexible elongate member.
Shimizu, in the same field of endeavor, teaches wherein the radiating member which is not an ultrasound element that generates ultrasound energy comprises a plurality of annular bands disposed around the flexible elongate member (figure 7, paragraph 0088; the ultrasonic vibration can be transmitted by the transmission member 260 in the longitudinal direction of the main body section 20, so that the ultrasonic vibration can be oscillated from an arbitrary position in the longitudinal direction of the main body section 20. since the transmission member 260 is composed of a metallic member wound around the main body section 20, the ultrasonic vibration can be favorably transmitted through the transmission member 260).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall  in the view of Chermomorsky to incorporate the teachings of Shimizu to provide radiating member which is not an ultrasound element that generates ultrasound energy comprises a plurality of annular bands disposed around the flexible elongate member. This modification will help in transmitting the ultrasonic vibration in a longitudinal direction of the main body section as taught within Shimizu in paragraph 0088.

Claims 8-11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US Patent No. US 10687832) in view of Chermomorsky et al. (US Pub No. US2014/0378873) and in the view of Shimizu et al (US Pub No. US2015/0342625) in further view of Stigall et al (US Pub No. 2014/0058251), hereinafter Stigall II.
Regarding claim 8, Stigall in the view of Chermomorsky and  Shimizu teaches the device of claim 7, however, fails to explicitly teach wherein the radiating member which is not an ultrasound element that generates ultrasound energy further comprises a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands.
Stigall II, in the same field of endeavor, teaches a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands (paragraph 0047; the outer surface 174 may include indentations, grooves, or other surface features shaped and configured to receive the marker coil 120 without disrupting the inner surface 172).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall  in the view of Chermomorsky and Shimizu to incorporate the teachings of Stigall II to provide a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands. This modification will help in avoiding slippage as the catheter is moved through the body and maintain the outer diameter of the catheter as taught within Stigall II in paragraph 0043.

Regarding claim 9, Stigall in the view of Chermomorsky and  Shimizu teaches the device of claim 8, however, fails to explicitly teach wherein the radiating member which is not an ultrasound element that generates ultrasound energy further comprises a plurality of connecting members extending longitudinally between the consecutive circumferential bands of the plurality of circumferential bands, the radiating member including the plurality of circumferential bands and the connecting member constructively vibrating at the frequency of the ultrasound energy. Although Shimizu teaches the radiating member which is not an ultrasound element that generates ultrasound energy the radiating member including the plurality of circumferential bands constructively vibrating at the frequency of the ultrasound energy.
Stigall II, in the same field of endeavor, teaches a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands (paragraph 0047; the outer surface 174 may include indentations, grooves, or other surface features shaped and configured to receive the marker coil 120 without disrupting the inner surface 172).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall  in the view of Chermomorsky and Shimizu to incorporate the teachings of Stigall II to provide a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands. This modification will help in avoiding slippage as the catheter is moved through the body and maintain the outer diameter of the catheter as taught within Stigall II in paragraph 0043.

Regarding claim 10, Stigall in the view of Chermomorsky and  Shimizu teaches the device of claim 8, however, fails to explicitly teach wherein the connecting member comprises a plurality of notches.
Stigall II, in the same field of endeavor, teaches connecting member comprises a plurality of notches (paragraph 0047; the outer surface 174 may include indentations, grooves, or other surface features shaped and configured to receive the marker coil 120 without disrupting the inner surface 172).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall  in the view of Chermomorsky and Shimizu to incorporate the teachings of Stigall II to provide a connecting member comprises a plurality of notches. This modification will help in avoiding slippage as the catheter is moved through the body and maintain the outer diameter of the catheter as taught within Stigall II in paragraph 0043.

Regarding claim 11, Stigall in the view of Chermomorsky and  Shimizu teaches the device of claim 10, however, fails to explicitly teach wherein plurality of notches are disposed on opposing first and second sides of the connecting member.
Stigall II, in the same field of endeavor, teaches plurality of notches are disposed on opposing first and second sides of the connecting member (paragraph 0047; the outer surface 174 may include indentations, grooves, or other surface features shaped and configured to receive the marker coil 120 without disrupting the inner surface 172).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall  in the view of Chermomorsky and Shimizu to incorporate the teachings of Stigall II to provide a plurality of notches are disposed on opposing first and second sides of the connecting member. This modification will help in avoiding slippage as the catheter is moved through the body and maintain the outer diameter of the catheter as taught within Stigall II in paragraph 0043.

Regarding claim 29, Stigall in the view of Chermomorsky and  Shimizu teaches the intraluminal ultrasound device of claim 28, however fails to explicitly teach the radiating member which is not an ultrasound element that generates ultrasound energy further comprises connecting members interposed between the bands and including notches on opposite sides of the connecting members, the radiating member including the plurality of circumferential bands and the connecting member constructively vibrating at the frequency of the ultrasound energy. Although Shimizu teaches the radiating member which is not an ultrasound element that generates ultrasound energy the radiating member including the plurality of circumferential bands constructively vibrating at the frequency of the ultrasound energy.
Stigall II, in the same field of endeavor, teaches a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands (paragraph 0047; the outer surface 174 may include indentations, grooves, or other surface features shaped and configured to receive the marker coil 120 without disrupting the inner surface 172).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall  in the view of Chermomorsky and Shimizu to incorporate the teachings of Stigall II to provide a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands. This modification will help in avoiding slippage as the catheter is moved through the body and maintain the outer diameter of the catheter as taught within Stigall II in paragraph 0043.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US Patent No. US 10687832) ) in view of Chermomorsky et al. (US Pub No. US2014/0378873) and in the view of Shimizu et al (US Pub No. US2015/0342625) in further view of Hadjcostis (US Pub No. US 20160113633).
Regarding claim 24, Stigall teaches the intraluminal ultrasound device of claim 1, however, fails to explicitly teach wherein the radiating member which is coaxially disposed around the flexible elongate member comprises an elastic alloy hypo tube.
Hadjcostis teaches the radiating member which is coaxially disposed around the flexible elongate member comprises an elastic alloy hypo tube (paragraph 0077).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Chermomorsky and Shimizu to incorporate the teachings of Hadjcostis to provide a radiating member which is coaxially disposed around the flexible elongate member comprises an elastic alloy hypo tube. This modification will help in insuring that the strips are sufficiently thin that the ultrasound is transmitted through them with little attenuation or distortion (paragraph 0077). 

Regarding claim 25, Stigall teaches the intraluminal ultrasound device of claim 20, however, fails to explicitly teach wherein the radiating member disposed at the distal portion of the flexible elongate member around the flexible elongate member comprises an elastic alloy hypo tube.
Hadjcostis teaches the radiating member disposed at the distal portion of the flexible elongate member around the flexible elongate member comprises an elastic alloy hypo tube (paragraph 0077).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Chermomorsky and Shimizu to incorporate the teachings of Hadjcostis to provide a radiating member disposed at the distal portion of the flexible elongate member around the flexible elongate member comprises an elastic alloy hypo tube. This modification will help in insuring that the strips are sufficiently thin that the ultrasound is transmitted through them with little attenuation or distortion (paragraph 0077). 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US Patent No. US 10687832) in view of Chermomorsky et al. (US Pub No. US2014/0378873) and in the view of Shimizu et al (US Pub No. US2015/0342625) in further view of Fearnot (US Pub No. US 20130267848).

Regarding claim 26, Stigall teaches the intraluminal ultrasound device of claim 1, however, fails to explicitly teach wherein the radiating member which is coaxially disposed around the flexible elongate member comprises a braided or coiled structure.
Fearnot teaches wherein the radiating member which is coaxially disposed around the flexible elongate member comprises a braided or coiled structure (paragraph 0026).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Chermomorsky and Shimizu to incorporate the teachings of Fearnot to provide a radiating member which is coaxially disposed around the flexible elongate member comprises a braided or coiled structure. This modification will help in insuring that the member is echogenic able to reflect ultrasound energy. 

Regarding claim 27, Stigall teaches the intraluminal ultrasound device of claim 20, however, fails to explicitly teach wherein the radiating member disposed at the distal portion of the flexible elongate member around the flexible elongate member comprises a braided or coiled structure.
Fearnot teaches wherein the radiating member disposed at the distal portion of the flexible elongate member around the flexible elongate member comprises a braided or coiled structure (paragraph 0026).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Chermomorsky and Shimizu to incorporate the teachings of Fearnot to provide a radiating member disposed at the distal portion of the flexible elongate member around the flexible elongate member comprises a braided or coiled structure. This modification will help in insuring that the member is echogenic able to reflect ultrasound energy. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.M.A./             Patent Examiner, Art Unit 3793                                                                                                                                                                                           
/BONIFACE NGATHI N/             Primary Examiner, Art Unit 3793